DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/12/2021. 
In the filed response, no amendments have been made.
Accordingly, Claims 1-21 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	Applicant notes Figs. 12-13 and paragraphs [0034], [0114], [0115], [0121], and [0122] referenced in the last office action (pg. 8 of remarks) and argues that prior art Lau does not disclose or suggest "receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device" and "transmitting, from the leader to the selected follower device, control instructions that cause the audio content associated with the video content item to be presented synchronously by the selected follower device with the video content item presented by the leader device" as recited in claim 1. Applicant further points to paragraph 0115 with regards to Lau generally relating to "synchronization techniques for synchronizing video on one device (e.g. a television (TV)) with corresponding audio played on another device (e.g., a phone or tablet). For example, through headphones connected to a mobile device, listeners can listen to audio that is properly (or approximately) synchronized with the corresponding video played on a TV." which Applicant indicates is not “an indication that "audio content associated with the 
3.	Applicant’s remarks have been fully considered however the Examiner respectfully disagrees for the following reasons.  In light of paragraph 0115, The Examiner finds that "synchronization techniques for synchronizing video on one device (e.g. a television (TV)) with corresponding audio played on another device (e.g., a phone or tablet)” reasonably addresses the features of claim 1 given its BRI. In other words, if the video of a media source/leader device (i.e. TV) is synchronized with corresponding audio played on another device/follower device (i.e. mobile device), this suggests both the audio of the media source and the another device must also be synchronized, i.e., the media streams of both devices would have to be matched to ensure smooth and continuous playback for each listener.  See for e.g. paragraph 0117. In light of the foregoing, the Examiner respectfully submits that paragraph 0004 of Lau as cited in the last office action (pg. 3), explicitly discloses “One aspect features a system for selecting a mode of synchronizing audio playback between a first electronic device and a second electronic device.” (emphasis added), where for example the first electronic device can be a TV (i.e. the leader device) and the second electronic device can be an audio device (i.e. the follower device).  In other words, Lau’s techniques for synchronizing media playback between networked devices (e.g. Figs. 1-2) are found to teach the limitation "receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device" as recited in independent claim 1 of the instant application. If audio can be synchronized between devices as Lau shows, then the two devices must be in communication with each other to allow the audio signals to be synchronized. In other words, it follows from Lau’s teaching, that "transmitting, from the leader to the selected follower 
4.	Please refer to PTO-892 for additional references relevant to the instant application but not relied upon in the office action.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1-21 have been examined and are pending.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. US 2020/0014969 Al, hereinafter referred to as Lau since Lau provides for multimode synchronous rendering of audio and video across different devices on a wireless network via user interface control so as to improve media playback (e.g. abstract)
Regarding claim 1, Lau discloses “A method for media playback, the method comprising: causing a video content item to begin being presented by a leader device [Media is selected for video playback via a 1st device (e.g. abstract), which is construed as a leader device. Also see example systems shown in Figs. 1-2]; receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device [Please reference Examiner’s response #3 above. See Figs. 12-13 and corresponding text (e.g. para 0121-0122). Indication of selected audio streaming device is shown on a user interface screen for receiving synchronized audio corresponding to displayed video (e.g. abstract, para 0004, and Fig. 1)]; identifying a plurality of devices connected to the local area network [Given the BRI of ‘devices’, Fig. 12 for example discloses plural devices 1240 for wirelessly streaming audio data over a network]; identifying a group of candidate follower devices by determining whether each of the plurality of devices connected to the local area network is capable of being designated as a follower device [As per Figs. 12-13, one of devices 1240 can be selected as a follower device. For example, mobile device 107 (Fig. 1) can connect to dining room for streaming audio corresponding to displayed video content on another device (e.g. TV system). See para 0034, 0114-0115]; causing a user interface to be presented that indicates each candidate follower device in the identified group of candidate follower devices [see user interface in for e.g. Figs. 12-13]; receiving, via the user interface, a selection of one of the candidate follower devices in the group of candidate follower devices [para 0121-0122 teaches selecting ‘dining room’ from the list of available audio streaming devices 1240 at the user interface screen]; and transmitting, from [Media device transmits clock signal as beacon message which includes timestamps to selected audio receivers (para 0098-0100) to synchronize clock for synchronous presentation of audio/video streams (e.g. para 0034, 0114-0115). See Figs. 12-13 for audio receiver selection]
Regarding claim 2 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau further discloses  “wherein determining whether each of the plurality of devices is capable of being designated as a follower device is based on whether a user of the leader device has purchased a subscription to a service that provides the video content item.”   [Lau discloses various media sources including set-top boxes (Fig. 1 and para 0034, 0039-0042). Since set-top boxes are used with subscription services, Lau’s teachings apply]
Regarding claim 3 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau further discloses “wherein determining whether each of the plurality of devices is capable of being designated as a follower device is based on whether each device in the plurality of devices has a display screen.” [Para 0035-0036. Lau’s techniques allow for synchronizing video one device (e.g. TV) with corresponding audio on a mobile device (e.g. a phone or tablet), where said device has a display screen]
Regarding claim 5 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau further discloses “further comprising: determining that a second video content item is to be presented by the leader device; modifying, by the leader device, video timestamps associated with video data associated with the second video content item and audio timestamps associated with audio data associated with audio content of the

second video content item to have a delay of a predetermined duration; [Reference Fig. 7. Para 0086 shows initial timestamps depicting current time TO of media device transmitting packets corresponding to both video and audio data. For subsequent packets S (e.g. second content), modified timestamps are determined by adding (S*D) to TO, where D represents playback time of packets] transmitting, from a the leader device to the selected follower device, second control instructions that include the modified audio timestamps and the audio data associated with the audio content of the second video content item [Transmitted control instructions (e.g., 2nd) follow same process of claim 1. Beacon message would include modified timestamps to selected audio receivers (para 0098-0100) to synchronize clock for synchronous presentation of audio/video streams (e.g. para 0034, 0114-0115). See Figs. 12- i3 for audio receiver selection]; and causing the video data to be presented by the leader device after the predetermined duration bas elapsed based on the modified video timestamps.” [Fig. 7 where video is delayed for delay time]
Regarding claim 7 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau is further found to teach “further comprising presenting an error message in the user interface in response to determining that at least one device in the identified plurality of devices is not capable of being designated a follower device.” [Although error messages due to unavailable audio streaming devices are net explicit, Lau’s available list of devices 1240 (Figs. 12-13) suggests if a given device is not available, it will not appear on said list; hence, user interface screen provides information about which devices can be used (or not used)]
Regarding claim 8 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau further discloses “wherein the user interface is caused to be presented on one of the plurality of devices.” [Given the generality of ‘devices’, see Lau’s user interface screen us per Figs. 12-13 and associated text]
Regarding claim 9 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau further discloses “wherein the user interface is caused to be presented on a mobile device connected to the leader device.” [See Lau’s user interface screen of a mobile device (e.g. 107) as per Figs. 11-13 and associated text] 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 5. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 7. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 8. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. Moreover Lau’s teachings present hardware/software elements for performing the multimode synchronous rendering of audio and video (see e.g., para 0101 and Fig. 1)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Lesaffre (US 2015/0208161 Al), hereinafter referred to as Lesaffre.
Regarding claim 4  Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Although Lau teaches sender/receiver timestamps in a transmitted beacon message for synchronizing the system clocks (e.g., para 0098-0100), it is not clear whether Lau discloses audio timestamps. Specifically,  “wherein transmitting the control instructions comprises transmitting audio timestamps in connection with audio data corresponding to the audio content associated with the video content item.”  Lesaffre on the other hand from the same or similar field of endeavor discloses the foregoing [See audio timestamps in para 0061 and 0083]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for media playback disclosed by Lau to add the teachings of Lesaffre as above to provide a means to better control the distribution of audio that corresponds to video displayed on a display such that viewers can consume and enjoy the media content in a way that does not disturb others (para 0004-0005, 0009). 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 4. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Tanaka et al. (US 2018/0115827 A1), hereinafter referred to as Tanaka.
Regarding claim 6  Lau teaches all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim. Lau however does not disclose claim 6. Tanaka on the other hand from the same or similar field of endeavor discloses “further comprising transmitting, from the leader device to the selected follower device, third control instructions that include silent audio data during the delay of the predetermined duration.”  [See for e.g., claim 6 of Tanaka regarding buffer unit (of master device) writes an amount of silent data equal to 1st delay time before buffered audio signal. Also reference Figs. 5A-5D]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for media playback disclosed by Lau to add the teachings of Tanaka as above to provide a method for synchronizing and reproducing an audio signal by a plurality of devices in order to account for the different transmission rates and delays in a network (Fig. 1 and para 0002, 0004). 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Kitson et al. (US 2020/0183640 A1), hereinafter referred to as Kitson. 
Regarding claim 10 Lau teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lau however does not teach claim 10. Kitson on the other hand from the same or similar held of endeavor discloses “wherein the indication that audio content associated with the video content item is to be presented by the follower device synchronously with the audio content presented by the leader device is received via a voice [Voice inputs from a user can initiate audio playback from one or more playback devices (e.g. para 0058)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for media playback disclosed by Lau to add the teachings of Kitson as above to provide techniques for selecting playback devices within a media playback system for outputting a media stream based on user input (abstract) which allows for synchronous playback of the same media content (para 0004). 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486